 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDperience.It also shows that all production and maintenance em-ployees are employed by, and are under the direct immediate super-vision of, the plant superintendent.Further, except when the anodiz-ing department is run on more than one shift, all employees work thesame hours, punch the same time clock, and are subject to the samepersonnel policies such as those relating to vacations and holidays.The Petitioner contends that the requested employees may constitutea craft unit, even though they use only a segment of alleged craftskills in the performance of their work.The record shows, however,that these employees are not hired as craftsmen and that they do notexercise true craft skills in their work. Indeed, they are sometimeshired without any training, learn their tasks in a very short period,and perform work of a repetitive nature on one type of metal only.In addition, moldings requiring certain finishes which a craftsmancould perform are sent to other firms to be polished, and employeesperforming the anodizing operation are not engaged in the type ofplating process which requires the exercise of true craft skills.Ac-cordingly, as employees in the proposed unit are not employed ascraftsmen, we find that they do not constitute an appropriate unit forpurposes of collective bargaining on a craft basis.'Nor does this group constitute an appropriate unit upon any otherbasis.As noted above, the anodizers work separately from the polish-ers and perform entirely different work.The polishers are frequentlytransferred on a temporary basis to other duties, while the anodizersare never transferred.Further, all employees use the same time clock,work the same hours, have the same immediate supervision,are cen-trally hired and discharged, and receive the same benefits.Accordingly, as the unit petitioned for does not constitute a craftgrouping or a functionally distinct department and is not appropriateon any other basis, we find that no question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.We shall, therefore, dismiss the instant petition.[The Board dismissed the petition.]oindustrial Stamping and Manufacturing Company, Division of Vinco Corporation,111NLRB 1038,Metco Plating Company,110 NLRB 615.Westinghouse Electric Corporation(Elevator Division)andAs-sociation of Westinghouse Engineers,Elevator Division, Peti-tioner.Case No. 20-RC-7,057.May 4,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clement P. Cull,112 NLRB No. 81. WESTINGHOUSE ELECTRIC CORPORATION591hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a professional unit which consists of allengineersin the engineering department known as associate engi-neers, senior engineers, and fellow engineers; all engineers in the newsales department, known as application engineers I and II; all engi-neers in the service sales department known as headquarters andservice engineers I and II; and works engineering design and layout,engineers .2The Petitioner does not, however, seek to include certain engineeringand professional categories hereinafter noted.The Employer con-tends that the unit is inappropriate upon the ground that it wouldinclude only a part of the Employer's professional employees at itsJersey City plant.The Scope of the Requested UnitAs noted above, the Employer's objection to the requested unit isthat the unit is too narrow in scope in that it does not include allprofessional employees at the plant herein concerned.However,apart from the exclusions considered below, it appears that the re-quested unit comprises the residue of all unrepresented similar profes-sional employees of the Employer at its Jersey City plant.The in-cumbent union which represents some of the professional employeesdoes not desire to represent the professional employees sought by thePetitioner herein.We, therefore, find no merit in the Employer'scontention that the unit is inappropriate on the ground that it doesnot include all the professional employees at the Jersey City plant.'1 Contrary to the contention of the Employer,we find that the Association of Westing-house Engineers.Electric Division,the purpose of which is to represent employees of theEmployei in matters regarding wages and hours and other conditions of employment andwhich has duly elected officers and a constitution,is a labor organization within the mean-ing of the Act.Elgin National Watch Company, Wadsworth Division,109 NLRB 2732 It is stipulated that all employees in the engineering categories sought by the Petitionerare professional employees3 See WesternElectric Coiapany,Incorporated,98 NLRB 1018,1039, see alsoStandardOil Company,107 NLRB 1524 The case ofWestinghouse Electric Corporation,110 NLRB387, which is relied upon by the Employer,is distinguishable from the instant case becausein the case relied upon the Petitioner sought both the represented and unrepresentedengineers,the former being covered by contract which was a bar ; and it did not,as here,indicate that it would represent a lesser residual unit of such engineers. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Exclusions from the Requested UnitThe Petitioner seeks to exclude from the requested unit employeeslisted in the categories of methods engineers, junior engineers, thenurse, application engineers in the order service department, and thetraffic analyst.The methods engineers and junior engineers, althoughconcededly professional employees, are presently represented in acertified unit by a union whose contract would bar a representationproceeding with respect to those categories.Accordingly, they willbe excluded from the unit.' The next category listed by the Petitioner,,namely, the nurse, we shall exclude upon the ground that her interestsare dissimilar from those of the other professional employees in theunit here sought.'As regards the application engineers in the orderservice department together with the traffic analysts, it does not ap-pear from the record that the employees in these categories are pro-fessional employees; accordingly, they will be excluded from the unit.'We find that all engineers in the engineering department known asassociate engineers, senior and fellow engineers, all engineers in thenew sales department known as application engineers I and II; allengineers in the service sales department known as headquarters andservice engineers I and II: and works engineering design and layoutengineers at the Employers Jersey City plant, New Jersey, excludingmethod engineers, junior eifgnneers, application engineers in the orderservice department, traffic analysts, nurses, all other employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER. LEEDOM took no part in the consideration of the above De-cision and Direction of Election.43metscanCable and Radio Corporatiois.101 NLRB 1759, 1762s Standard Oil Company, sepia6Although undei some cir(umstances they might, as technical employees. he included ina larger professional group(see Standard Oil Company, supra)no labor organization hereseeks their inclusion in ishat is otherisise a residual unit of professional engineersO. W. Burke CompanyandLoy GittingsLocal 25, International Association of Bridge, Structural andOrnamental Iron Workers, AFLandLoy Gittings.Cases Nos.7-GA-1064 and 7-CB-192.Nay ,5,1955DECISION AND ORDEROn December 27, 1954, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that the112 NLRB N o SO